NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-3024


                                 MARTINA D. CERDA,

                                                             Petitioner,

                                           v.


                              DEPARTMENT OF LABOR,

                                                             Respondent.

      James A. Endicott, Jr., of Harker Heights, Texas, argued for petitioner.

       Joseph E. Ashman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. On the
brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director,
Donald E. Kinner, Assistant Director and Matthew H. Solomson, Trial Attorney.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-3024


                               MARTINA D. CERDA,

                                                     Petitioner,

                                          v.

                            DEPARTMENT OF LABOR,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA0432050444-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, SCHALL and LINN, Circuit Judges)

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED: December 5, 2007                        /s/ Jan Horbaly
                                               Jan Horbaly, Clerk